DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the drape" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of prior U.S. Patent No. 10537358 (hereinafter the ‘358 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
Claim 1 of the instant application recites:
A drape comprising: a first drape portion configured to receive a manipulator arm of a surgical system; and a pocket coupled to a distal portion of the first drape portion; wherein: the pocket is configured to receive a manipulator of the surgical system; and the pocket includes a flexible membrane positionable between an output of the manipulator and an input of a surgical instrument mountable to the manipulator.
Claim 1 of the ‘358 patent recites:
drape comprising: a first drape portion configured to receive a first manipulator of a surgical system; a second drape portion including a plurality of pockets, each pocket of the plurality of pockets being configured to receive a corresponding one of a plurality of second manipulators of the surgical system; and a rotatable seal coupling the second drape portion to the first drape portion. 
Claim 2 of the ‘358 patent recites:
The surgical system drape of claim 1, wherein at least one of the plurality of pockets includes an interface between an output of one of the plurality of second manipulators and an input of a surgical instrument. 
Claim 3 of the ‘358 patent recites:
The surgical system drape of claim 2, the interface including a flexible membrane. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the present application and claims 1-3 of the ‘358 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claims 1-3 of the ‘358 Patent are in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claims 1-3 of the ‘358 patent and, therefore, is not patentably distinct from claims 1-3 of the ‘358 patent.
	All of the limitations of claims 2-5, 7-10 and 12-17 can be found in claims 1-22 of the ‘358 Patent. 
Claim 11 of the instant application recites:
The drape of claim 1, wherein the pocket further comprises a latch cover configured to cover a latch, the latch being configured to engage the input of the surgical instrument with the output of the manipulator.
Claim 1 of the ‘358 patent recites (in part):
“…a plurality of pockets, each pocket of the plurality of pockets being configured to receive a corresponding one of a plurality of second manipulators of the surgical system…”.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious that one of the pockets in the ‘358 patent comprises a latch cover as recited in present claim 11 because the latch is part of the manipulator, and since the pockets are configured to receive the manipulators, one or more of the pockets also must cover the latch part of the manipulator when the manipulator is received in the pocket. Thus, claim 11 of the present application is obvious in view of claim 1 of the ‘358 patent and, therefore, is not patentably distinct from claim 1 of the ‘358 patent.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of prior U.S. Patent No. 10537358 (hereinafter the ‘358 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims in the ‘358 patent do not explicitly disclose the method steps exactly as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it during normal use of the device claimed in the ‘358 patent, that the prior art will also perform the method steps 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of prior U.S. Patent No. 9096033 (hereinafter the ‘033 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
Claim 6 of the instant application recites:
The drape of claim 1, wherein the output of the manipulator is configured to control a grip, a translation, a wrist, or a roll of the surgical instrument by manipulating the input of the surgical instrument.
Claim 1 of the ‘033 patent recites: A surgical system drape for a robotic surgical system, the robotic surgical system including a first manipulator and a plurality of second manipulators coupled to the first manipulator, the first manipulator being configured to move the plurality of second manipulators as a single unit, each one of the plurality of second manipulators being configured with a plurality of actuator outputs to drive a corresponding instrument, the surgical system drape comprising: a first drape portion configured to receive the first manipulator; a second drape portion including a plurality of drape sleeves, wherein each of the plurality of drape sleeves is configured to receive a corresponding one of the plurality of second manipulators; a rotatable seal coupling the second drape portion to the first drape portion; and a plurality of sterile adapters, each of the plurality of sterile adapters being at a distal end of a corresponding drape sleeve of the plurality of drape sleeves, and each of the plurality of sterile adapters including a housing, a membrane including a plurality of actuator interfaces, a plurality of coupling members, and a plurality of supports; wherein for each of the plurality of sterile adapters: the housing is configured to receive a distal face of one of the plurality of secondary manipulators; the membrane is positioned between the housing and the plurality of supports; each of the plurality of coupling members extends from the housing through the membrane to one of the plurality of supports; each of the plurality of coupling members couples the housing to one of the plurality of supports; and each of the plurality of supports is configured to retain a surgical instrument having a plurality of instrument actuator inputs so that each of the plurality of instrument actuator inputs of the surgical instrument is positioned opposite to a different one of the manipulator actuator outputs of the corresponding second manipulator with an actuator interface of the plurality of actuator interfaces positioned between each corresponding instrument actuator input of the plurality of instrument actuator inputs and each corresponding manipulator actuator output of the plurality of manipulator actuator outputs.
Claim 3 of the ‘033 patent recites: The surgical system drape of claim 1, wherein the plurality of actuator interfaces includes one of a grip actuator interface, a joggle actuator interface, a wrist actuator interface, and a roll actuator interface.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if the plurality of actuator interfaces includes one of a grip actuator interface, a joggle actuator interface, a wrist actuator interface, and a roll actuator interface, and the actuator interface is positioned between a corresponding instrument actuator input and a corresponding manipulator actuator output, as recited in claims 1 and 3 of the ‘033 patent, then it is inherent that the output of the manipulator must be configured to control the respective grip actuator interface, joggle actuator interface, wrist actuator interface, or roll actuator interface by manipulating the input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786